DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ogata et al. (US 20070296087 A1; Ogata).
Regarding claim 1, Ogata discloses a semiconductor device, comprising: a spacer (Fig. 1B, 8; ¶12/28); a plurality of semiconductor chips (Fig. 1B, 6/11; ¶28) disposed in a vertical direction through the spacer, wherein a first semiconductor chip (Fig. 1B, 6; ¶28)  of the plurality of semiconductor chips comprises: a substrate; and a generation source, the generation source is configured to generate electromagnetic field radiation, and a resistance of the spacer is higher than a resistance of the substrate of the first semiconductor chip (this is required for the spacer to block interference); and a shield layer (Fig. 1B, 9 Aluminum thin film; ¶29) between 

Applicant's amendments claim the basic structure and function of a semiconductor chip, a spacer, and shield layer. A semiconductor chip comprises at least a substrate with wiring formed within or on a surface. In operation a semiconductor chip produces an electromagnetic field from a source. Interference is caused by the electromagnetic fields produced by chips in close proximity. The spacer (8) provided in the Ogata is designed to block the interference between chips. If the spacer has equal or less resistance than the chip substrate it will not block interference. Also a shielding layer which does not absorb interference (electromagnetic radiation) is not a shield layer. 
Regarding claim 2, Ogata discloses the semiconductor device according to claim 1, wherein the shield layer (Fig. 1B, 9 Aluminum thin film; ¶29)  has a region (covers entire chip 6) that corresponds to spread spreading of the generated electromagnetic field radiation due to layout of the generation source (Fig. 1B, of 6; ¶28) and the spacer (Fig. 1B, 8; ¶29).
Regarding claim 3, Ogata discloses the semiconductor device according to claim 2, wherein the shield layer (Fig. 1B, 9 Aluminum thin film; ¶29) covers (9 covers entire surface of 6) the generation source  of the semiconductor chip (Fig. 1B, of 6; ¶12/28), and the shield layer (Fig. 1B, 9 covers the entirety of 6 and 8; ¶29) covers a range of an area that includes a first area that is directly above the generation source and a second area reached by addition, of a thickness of the spacer, to the first area.
Regarding claim 4, Ogata discloses the semiconductor device according to claim 1, wherein the spacer (Fig. 1B, 8 Silicon; ¶29) includes one of silicon, alumina, zirconia, or aluminum nitride.  
Regarding claim 5, Ogata discloses the semiconductor device according to claim 1, wherein the shield layer (Fig. 1B, 9 Aluminum thin film; ¶29) is a metallic thin film.  
Regarding claim 6, Ogata discloses the semiconductor device according to claim 4, wherein the metallic thin film (Fig. 1B, 9 Aluminum thin film; ¶29) includes one of aluminum, copper, nickel, or silver.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US 20070296087 A1; Ogata) in view of Soliman (20170324388 A1; Soliman)
	Regarding claim 7, Ogata discloses the semiconductor device according to claim 1, but is silent on wherein the generation source has an LC resonator including an inductor and a capacitor.  

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art for the first chip to comprise  LC resonator, an inductor, and a capacitor for forming a chip with multi-mode power amplification.
Regarding claim 8, Ogata in view of Soliman discloses the semiconductor device according to claim 7, wherein the first semiconductor chip (Fig. 1B, 6; ¶12/28 Ogata)has an oscillator (Fig. 4A, 81; ¶75/78 Soliman) comprising the LC resonator (Fig. 4A, in 81; ¶75/78 Soliman) .  
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art for the first chip to comprise  oscillator comprising the LC resonator for forming a chip with multi-mode power amplification.
Regarding claim 9, Ogata discloses the semiconductor device according to claim 1, wherein the first semiconductor chip (Fig. 1B, 6; ¶12/28 Ogata) constitutes a television broadcasting receiving tuner (Fig. 4a, tuning capacitor 86; ¶83 Soliman).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art for the first chip to comprise  the structure of Soliman for  tuning frequencies in consumer products such as a television.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816                                                                                                                                                                                                        /JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898